DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Cheyer nor Wang disclose populating a template selected from a template library based on the intent with the data (Amendment, pages 6 – 9).
The examiner disagrees, since Wang et al., “the virtual personal assistant 150 can interact with the person 100, determine the person's 100 intent, and assist the 
smartphone 102 device in determining what action to take in response to the person's 100 inputs (paragraph 88)… The dialog management 802 can include output rules and templates 804, an output rules engine 806, and an output generation API 808.  The output rules and templates 804 can provide structures and formats for producing output.  The output rules engine 806 can use and apply the output rules and templates 804.  The output generation API 808 can provide an interface to the output rules engine 806.  The output generation API 808 can receive an output intent 850 generated, for example, by a reasoning system” (paragraph 141).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer et al., (US PAP 2013/0110519) in view of Wang et al., (US PAP 2018/0314689).
As per claims 1, 8, and 14, Cheyer et al., teach a method of automatically responding to a natural language request, comprising:
receiving, by a processor, a natural language request from a computing device; calculating, by the processor, the degree of certainty to which an intent of the natural language request can be determined (Abstract, paragraph 172);
determining the intent using knowledge libraries, where the knowledge libraries contain data from prior natural language requests sent to the processor (paragraphs 249-259, 608 -614);
sending a query, by the processor, to a server based on the intent; receiving data, by the processor, from the server in response to the query; preparing a response to the natural language request; and sending the response to the computing device (“Parse results are associations of data in the user input with concepts, relationships, properties, instances, and/or other nodes and/or data structures in models, databases, and/or other representations of user intent and/context”; paragraphs 127 - 137, 241, and 378).
However, Cheyer et al., do not specifically teach that if the degree of certainty exceeds a predetermined threshold, determining the intent using knowledge 
Wang et al., disclose that the virtual personal assistant 150 can interact with the person 100, determine the person's 100 intent, and assist the smartphone 102 device in determining what action to take in response to the person's 100 inputs (paragraph 88)… The dialog management 802 can include output rules and templates 804, an output rules engine 806, and an output generation API 808.  The output rules and templates 804 can provide structures and formats for producing output.  The output rules engine 806 can use and apply the output rules and templates 804.  The output generation API 808 can provide an interface to the output rules engine 806.  The output generation API 808 can receive an output intent 850 generated, for example, by a reasoning system (paragraph 141)…once the reasoner 1018 has determined an appropriate course of action by which to respond to the person's inputs, the reasoner 1018 can communicate an "output intent" to the output generator 1020. The output intent specifies the type of output that the reasoner 1018 determined, with a high degree of statistical confidence, is the most likely appropriate response to the person's intent, given the results of any workflows that have been executed... once the reasoner 1018 has determined an appropriate course of action by which to respond to the person's inputs, the reasoner 1018 can communicate an "output intent" to the output generator 1020. The output intent specifies the type of output that the reasoner 1018 determined, with a high degree of statistical confidence, is the most likely appropriate response to the person's intent, given the results of any workflows that have been executed... the natural language processing 2414 system may not have 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the user intent based when the degree of certainty exceeds a predetermined threshold as taught by Wang et al., in Cheyer et al., because that would help improve the user's experience with respect to many different applications and functions of an electronic device, and with respect to services that may be available over the Internet (paragraph 10).

As per claims 2, 9, and 15, Cheyer et al., in view of Wang et al., further disclose the request from a computing device is received by the processor in an SMS or MMS message and the response is sent to the computing device using an SMS or MMS message (Cheyer et al., paragraph 601).

As per claims 3, 16, Cheyer et al., in view of Wang et al., further disclose the request from a computing device is received by the processor through a web-based chat session and the response is sent to the computing device using the web-based chat session (Cheyer et al., paragraphs 596 - 601).

As per claims 4, 10, and 17, Cheyer et al., in view of Wang et al., further disclose the query is sent using an API (Cheyer et al., paragraphs 9, and 10).



As per claims 6, 12, and 19, Cheyer et al., in view of Wang et al., further disclose the response comprises information regarding a product or service available for purchase(Cheyer et al., paragraphs 20, 120).

As per claims 7, 13, and 20, Cheyer et al., in view of Wang et al., further disclose the information is included in the response based on location information for the computing device (Cheyer et al., paragraphs 139 - 146).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658